Case 20-10046-mdc         Doc 33   Filed 10/20/20 Entered 10/20/20 08:35:19          Desc Main
                                   Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Lisa Prince                          :             CHAPTER: 13
                                            :
                                            :
           DEBTOR                           :             Bankruptcy No.: 20-10046

                              PRAECIPE OF DEBTOR TO
                       WITHDRAW OBJECTION TO PROOF OF CLAIM


To the Clerk, United States Bankruptcy Court:

          Kindly withdraw Objection to Proof of Claim #2 of Nationstar Mortgage LLC, for the

record.


                                                   Respectfully Submitted,


                                                   By: \s\ Michael D. Sayles, Esquire
                                                           Michael D. Sayles
                                                           Attorney for Debtor


Dated: October 20, 2020
